--------------------------------------------------------------------------------

EXHIBIT 10 (z)(1)

CLECO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Amended and Restated
Participation Agreement


          The Compensation Committee of the Board of Directors of Cleco
Corporation (the "Committee") having the responsibility to administer the Cleco
Corporation Supplemental Executive Retirement Plan (the "Plan", as amended and
restated effective January 1, 1996, and the responsibility thereunder to
designate the participants in the Plan, previously designated Dilek Samil as a
participant in the Plan, a copy of which is attached hereto and made a part
hereof for all purposes. The Chief Executive Officer of Cleco Corporation has
approved this amendment and restatement of the Participation Agreement to
provide for a shorter vesting period pursuant to Section 3.8 of the Plan.

          This designation of participation is contingent upon the Participant's
agreement to be bound by and subject to the terms and conditions of
participation stated below.

          1.          The Participant agrees to be bound by and to be subject to
all the conditions and terms of the Plan and any rules or interpretations of the
Plan adopted or promulgated thereunder by the Committee, and the Participant
expressly acknowledges, agrees and consents to any interpretation and
construction by the Committee of any provision of the Plan and the resolution by
the Committee of any question or inquiry arising thereunder.

          2.          Pursuant to Section 3.8 of the Plan, the Participant shall
become entitled to receive a benefit upon termination of employment prior to
Early Retirement Age, notwithstanding the provisions set forth in Sections 3.1,
3.2, or 3.3 of the Plan, in accordance with the following Schedule:

Termination of Employment After

:

Percentage of Vested Benefit

   

October 1, 2002

20%                              

October 1, 2003

40%                              

October 1, 2004

60%                              

October 1, 2005

80%                              

October 1, 2006

100%                              

          3.          The Participant acknowledges that, as a condition to
eligibility for a benefit under the Plan, she will be required to meet the
requirements of Section 3.7 of the Plan regarding the selection of a joint and
100% survivor annuity, if applicable.

--------------------------------------------------------------------------------

          4.          The Participant acknowledges that, for purposes of
determining her eligibility for a benefit under the plan, her initial date of
service with the Company is October 1, 2001.

          5.          The Participant acknowledges that her right to a benefit
under the Plan is contingent upon full disclosure of benefits arising with
respect to employment by any prior employers as described in Section 2.12 of the
Plan. The Participant represents that the following is a complete list of all
benefits that are defined as "Other Pension Benefits" in the Plan:

          6.          The participant acknowledges that her eligibility for a
benefit under the Plan is contingent upon the provision to the Committee by the
Participant, or any person claiming benefits through the Participant, of all
information and data that is required by the Committee to determine the amount
of the benefit properly payable under the Plan including, without limitation,
such information as the Committee may require with respect to any "Other Pension
Benefits".

 

I hereby agree to the foregoing terms of participation in the Plan:

         
 
 

Dilek Samil

     

Date

         

Cleco Corporation

         

By:

 

          David M. Eppler

 

          President & Chief Executive Officer

     

Date

2

--------------------------------------------------------------------------------

